Citation Nr: 0422564	
Decision Date: 08/17/04    Archive Date: 08/24/04

DOCKET NO.  03-30 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran had active duty from March 1965 to January 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, which denied a TDIU.  The veteran 
perfected a timely appeal on the issue of entitlement to a 
TDIU. 

In a June 2004 memorandum, the veteran's representative 
indicated in writing that the veteran would be seeking an 
increased rating for his service-connected back disability.  
This issue, however, has not been adjudicated, developed or 
certified for appellate review.  The Board may only exercise 
jurisdiction over an issue after an appellant has filed both 
a timely notice of disagreement to a rating decision denying 
the benefit sought, and a timely substantive appeal.  
38 U.S.C.A. § 7105 (West 2002); Roy v. Brown, 5 Vet. App. 554 
(1993).  Accordingly, the issue of entitlement to an 
increased rating for a back disability (muscular low back 
pain with productive and degenerative changes) is referred to 
the RO for appropriate consideration.

In the June 21, 2004 memorandum, the veteran's representative 
also effectively withdrew its representation of the veteran 
on all claims; therefore, the veteran is currently without 
representation. 


REMAND

In a June 21, 2004 memorandum, the veteran's representative 
at that time wrote that the "veteran is requesting to 
withdraw his appeal for total disability based on individual 
unemployability."  However, the veteran subsequently 
indicated that he wants a Travel Board hearing.  It is not 
clear whether the veteran's desire for a hearing is in 
conjunction with his claim for a TDIU or the newly raised 
claim for an increased rating for his back disability (see 
Introduction above) but it clearly casts some doubt as to 
whether he wishes to withdraw the issue currently in 
appellate status.  The RO should request from the veteran 
clarification as to whether he wishes to withdraw his claim 
for a TDIU.  If the veteran does not withdraw his appeal for 
a TDIU, he should be provided with an opportunity to appoint 
a representative.  38 C.F.R. § 20.600 (2003).

On a VA Form 9 dated in October 2003, the veteran perfected 
his appeal for a TDIU.  On that document, the veteran checked 
the block to request a "BVA hearing at a local VA office 
before a member, or members, of the BVA" (otherwise known as 
a "Travel Board" hearing).  On a Hearing Options form dated 
in December 2003, the veteran checked the block to reflect 
that he wanted a hearing before a Veterans' Law Judge of the 
Board (previously referred to as a Member of the Board) in 
Washington, DC.  In response to this request, the Board 
scheduled a hearing before a Veterans' Law Judge for June 24, 
2004, and sent a letter notifying the veteran of the 
scheduled Board hearing.  

In a letter received on June 16, 2004, the veteran wrote that 
he had never requested a hearing in Washington, DC (even 
though in fact he had made such a request in the December 
2003 Hearing Options form), and requested the Board to "make 
necessary changes."  In a memorandum dated June 21, 2004, 
the veteran's representative wrote that the veteran had 
requested to cancel the Board hearing scheduled for June 24, 
2004.  Notation in the claims file reflects that the hearing 
was cancelled.  

Because of the conflicting hearing requests, on June 22, 
2004, the Board mailed the veteran a letter requesting 
clarification as to whether he wanted to attend a hearing 
before the Board, and again gave the veteran the options of a 
hearing before a Veterans' Law Judge in Washington, DC, a 
Travel Board hearing at the RO, or a videoconference hearing.  
The veteran's response, dated July 9, 2004, and received at 
the Board on July 22, 2004, reflects a request to attend a 
hearing before a Veterans' Law Judge of the Board at the RO 
(Travel Board hearing).  For these reasons, if it is 
determined that the veteran wishes to pursue his appeal for a 
TDIU, the RO should schedule the appellant for a Travel Board 
hearing.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 
19.76, 20.703, 20.704 (2003).  

To ensure full compliance with due process requirements, the 
appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC, for the following 
development:

1.  The RO should request from the 
veteran clarification as to whether he 
wishes to withdraw his claim for TDIU.  

2.  If the veteran clarifies that he is 
not withdrawing a claim for a TDIU, or 
provides no response, then the RO should 
provide him with an opportunity to 
appoint a representative and schedule a 
Travel Board hearing.  After such 
hearing, the claims file should be 
returned to the Board in accordance with 
current appellate procedures. 

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



		
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



